      Case: 5:16-cv-01973-JRA Doc #: 109 Filed: 10/26/18 1 of 3. PageID #: 1892




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO

     NORDONIA HILLS CITY SCHOOL                  )
     DISTRICT BOARD OF EDUCATION,                ) CASE NO. 5:16-CV-1973
     et al.                                      )
                                                 ) JUDGE JOHN R. ADAMS
                          Plaintiffs,            )
             v.                                  )
                                                 )
     JASON D. WALLACE, et al.,                   )
                                                 )
                          Defendants.            )


                          PLAINTIFFS’ 45-DAY STATUS REPORT


         Now come Plaintiffs, Nordonia Hills City School District Board of Education (“Board”

or “District”) and Hylant Administrative Services, LLC d/b/a HAS Claims Service (“Hylant”)

(Board and Hylant collectively, “Plaintiffs”), by and through their undersigned counsel, and

hereby submit this Status Report pursuant to the Court’s Order issued during the December 22,

2016 Case Management Conference.

1.       Discovery Occurring During the Reporting Period.

         None.

2.       Settlement Discussions Occurring During the Reporting Period.

         None.

3.       Motions Filed or Pending During the Reporting Period.

         Briefing relative to the following motions is complete, and the parties await the Court’s

decision(s) relative to the same:

          Plaintiffs’ Motion for Summary Judgment and Memorandum in Support (ECF #88);


{02711425 - 1}
      Case: 5:16-cv-01973-JRA Doc #: 109 Filed: 10/26/18 2 of 3. PageID #: 1893



          Defendants’ Motion for Summary Judgment and Memorandum in Support (ECF #89);

                 and

          Plaintiffs’ Motion to Strike Exhibits Cited in Defendants’ Joint Motion for Summary

                 Judgment That Were Not Admitted Into Evidence in the Underlying Administrative

                 Proceedings (ECF # 99).

4.       Developments Giving Rise to Schedule Modification.

         No modifications are believed to be necessary at this time.

                                 *         *   *       *      *        *

         Plaintiffs will submit their next 45-Day Status Report in accordance with the Court’s

Order issued during the December 22, 2016 Case Management Conference.


                                                   Respectfully submitted,


                                                     /s/ Sara Ravas Cooper
                                                   Christina Henagen Peer (Reg. No. 0071579)
                                                      Email: cpeer@walterhav.com
                                                      Direct Dial: 216-928-2918
                                                   Kathryn I. Perrico (Reg. No. 0076565)
                                                       Email: kperrico@walterhav.com
                                                       Direct Dial: 216-928-2948
                                                   Sara Ravas Cooper (Reg. No. 0076543)
                                                      Email: scooper@walterhav.com
                                                      Direct Dial: 216-928-2898
                                                   WALTER | HAVERFIELD LLP
                                                   1301 E. Ninth Street, Suite 3500
                                                   Cleveland, OH 44114
                                                   (216) 781-1212 telephone
                                                   (216) 575-0911 facsimile
                                                   Attorneys for Plaintiffs,
                                                   Nordonia Hills City School District
                                                   Board of Education and Hylant Administrative
                                                   Services LLC d/b/a HAS Claims Service




{02711425 - 1}
                                                   2
      Case: 5:16-cv-01973-JRA Doc #: 109 Filed: 10/26/18 3 of 3. PageID #: 1894



                                CERTIFICATE OF SERVICE

        A copy of the foregoing Plaintiffs’ 45-Day Status Report has been filed this 26th day of
October, 2018, through the Court’s electronic filing system. Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties indicated on the electronic filing
receipt. Parties may access this filing through the Court’s system.


                                              /s/ Sara Ravas Cooper
                                              Sara Ravas Cooper




{02711425 - 1}
                                                3
